UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 :
 LORI GJENASHAJ,                                 :
                                                 :
                       Plaintiffs,               :
                                                 :          19cv4142
                -against-                        :
                                                 :          ORDER
 THE CITY OF NEW YORK, et al.,                   :
                                                 :
                       Defendants.               :
                                                 :
                                                 :

WILLIAM H. PAULEY III, Senior United States District Judge:

              This Court conducted a pre-motion teleconference on March 16, 2020. For the

reasons stated on the record, Plaintiff’s Monell claim against the City of New York under 42

U.S.C. § 1983 is dismissed.

Dated: March 16, 2020
       New York, New York
